161 S.W.3d 890 (2005)
STATE of Missouri, Respondent,
v.
Donnie L. JACKSON, Appellant.
No. ED 84467.
Missouri Court of Appeals, Eastern District, Division Three.
April 19, 2005.
S. Kristina Starke, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.


*891 ORDER

PER CURIAM.
Donnie L. Jackson ("defendant") appeals from the judgment entered after a jury convicted him of one count of attempted statutory rape in the first degree and two counts of attempted statutory sodomy in the first degree. Defendant contends that the trial court erred in denying his motion for acquittal at the close of all the evidence in that there was insufficient evidence to convict him. Defendant also asserts that the trial court erred by abusing its discretion in overruling his objections and permitting social workers Debbie Dineen-Velchek and Tijen Omurtag to testify as experts regarding child abuse and admitting their testimony on certain issues. Defendant further argues that the trial court plainly erred in sentencing him as a persistent felony offender.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).